DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 06/10/2019, said application claims a priority date of 06/18/2018.  
Claims 1-20 are pending in the case.  
Claims 1, 19 and 20 are independent claims.

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the reception section that receives, the specification section that specifies and the display control section that displays in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11:
Claims 10 and 11 recite the limitation "the number of items excluded from a scrolling target”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest amending the claim to recite “a number of items excluded from a scrolling target.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Choi et al. (US 2013/0222435 A1, published 08/29/2013, hereinafter “Choi”).

Independent Claim 1:
	Choi discloses a device comprising:
a reception section that receives a scroll operation on a display screen (Choi: Fig. 4C, ¶ [0068]); 
a specification section that specifies one or more items designated by a user among a plurality of items displayed on the display screen (The control unit marks the items that correspond to the selection condition set by the user, Choi: Fig. 2, ¶ [0050].); and 
a display control section that, in a case where the one or more designated items reach a reference position on the display screen as a result of scrolling, displays the plurality of items to be scrollable such that the one or more items are excluded from a scrolling target (The items are scrolled so that items corresponding to the marked items are excluded from scrolling when they reach the shift region, Choi: Figs. 2, 4E-5B, ¶ [0070]-[0071].).

Claim 4:
	The rejection of claim 1 is incorporated.  Choi further discloses a device wherein the reference position is defined by a position based on an end portion of the display screen (Choi: Figs. 4E-5B, ¶ [0072].).

Claim 7:
	The rejection of claim 4 is incorporated.  Choi further discloses a device wherein the reference position is further defined by a size of each item (The size of the shift region corresponds to the size of each item, Choi: Figs. 4D-5B).

Claim 10:
	The rejection of claim 1 is incorporated.  Choi further discloses a device wherein, in a case where an item reaching the reference position newly appears as a result of scrolling after the number of items excluded from a scrolling target has reached a prescribed upper limit value, the newly appeared item is excluded from a scrolling target and the items excluded from a scrolling target are returned to a scrolling target in an ascending order of an exclusion timing such that the upper limit value is maintained (Choi: Figs. 4I and 4H, ¶ [0053], [0087].).

Claim 12:
	The rejection of claim 1 is incorporated.  Choi further discloses a device wherein the reference position is defined as a prescribed region in the display screen, and in a case where an item reaching the reference position newly appears as a result of scrolling, the display control section adds the newly appeared item as an item to be excluded from a scrolling target, and resizes and displays one or more items to be excluded from a scrolling target such that an item already excluded from a scrolling target and the added item fall within the region (Choi: Figs. 4K-4M, ¶ [0088]-[0090].).

Independent Claim 19:
Choi discloses a non-transitory computer readable medium storing a program that causes a computer to function as (Choi: ¶ [0105]):
a reception section that receives a scroll operation on a display screen (Choi: Fig. 4C, ¶ [0068]); 
a specification section that specifies one or more items designated by a user among a plurality of items displayed on the display screen (The control unit marks the items that correspond to the selection condition set by the user, Choi: Fig. 2, ¶ [0050].); and 
a display control section that, in a case where the one or more designated items reach a reference position on the display screen as a result of scrolling, displays the plurality of items to be scrollable such that the one or more items are excluded from a scrolling target (The items are scrolled so that items corresponding to the marked items are excluded from scrolling when they reach the shift region, Choi: Figs. 2, 4E-5B, ¶ [0070]-[0071].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sugiura et al. (US 2016/0094737 A1, published 03/31/2016, hereinafter “Sugiura”).

Claim 2:
	The rejection of claim 1 is incorporated.  Choi does not appear to expressly teach a device wherein the specification section specifies an item corresponding to a setting content browsed by the user.
	However, Shimazu teaches a device wherein the specification section specifies an item corresponding to a setting content browsed by the user (Setting options that have been changed are marked on the list of setting options, Sugiura: Figs. 10 and 15, ¶ [0092], [0113].  Options that have been changed are also option that have been viewed/browsed.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein the specification section specifies an item corresponding to a setting content browsed by the user, as taught by Shimazu.
	One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to quickly identify settings that have been changed (Sugiura: Figs. 10 and 15, ¶ [0092], [0113]).

Claim 3:
	The rejection of claim 1 is incorporated.  Choi does not appear to expressly teach a device wherein the specification section specifies an item corresponding to a setting content changed by the user.
	However, Shimazu teaches a device wherein the specification section specifies an item corresponding to a setting content changed by the user (Setting options that 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein the specification section specifies an item corresponding to a setting content changed by the user, as taught by Shimazu.
	One would have been motivated to make such a combination in order to improve the user’s experience by enabling the user to quickly identify settings that have been changed (Sugiura: Figs. 10 and 15, ¶ [0092], [0113]).

Claims 5 and 6:
	The rejection of claims 2 and 3 are incorporated.  Choi in view of Sugiura further discloses a device wherein the reference position is defined by a position based on an end portion of the display screen (Choi: Figs. 4E-5B, ¶ [0072].).

Claims 8 and 9:
	The rejection of claims 2 and 3 are incorporated.  Choi in view of Sugiura further discloses a device wherein the reference position is further defined by a size of each item (The size of the shift region corresponds to the size of each item, Choi: Figs. 4D-5B).

Claim 11:
	The rejection of claim 2 is incorporated.  Choi further discloses a device wherein, in a case where an item reaching the reference position newly appears as a result of scrolling after the number of items excluded from a scrolling target has reached a prescribed upper limit value, the newly appeared item is excluded from a scrolling target and the items excluded from a scrolling target are returned to a scrolling target in an ascending order of an exclusion timing such that the upper limit value is maintained (Choi: Figs. 4I and 4H, ¶ [0053], [0087].).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim (US 2010/0039399 A1, published 02/18/2010, hereinafter “Kim”).

Claim 13:
	The rejection of claim 12 is incorporated.  Choi further discloses a device wherein each item is a rectangle having short sides and long sides (Choi: Figs. 4A-5B.).
	Choi does not appear to expressly teach a device wherein the resizing is performed by making the long sides short while maintaining the short sides.
	However, Kim teaches a device wherein the resizing is performed by making the long sides short while maintaining the short sides (Kim: Fig. 7B, ¶ [0079].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein the resizing is performed by making the long sides short while maintaining the short sides, as taught by Kim.
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim and further in view of Jones et al. (US 2018/0225032 A1, filed on 02/08/2017, hereinafter “Jones”).

Claim 14:
	The rejection of claim 13 is incorporated.  Choi in view of Kim does not appear to expressly teach a device wherein the resized item has a higher reduction ratio as an exclusion timing is older.
	However, Jones teaches a device wherein older items are displayed smaller in size than newer items (Jones: ¶ [0077].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Kim wherein older items are displayed smaller in size than newer items, as taught by Jones.
	One would have been motivated to make such a combination in order to more effectively emphasize the new items (Jones: ¶ [0077].).
	In implementing the sizing feature of Jones into the invention of Choi in view of Kim, the smaller older items (as taught by Jones) would correspond to the top list items in the select list of Choi, since the top list items are the items that have been in the wherein the resized item has a higher reduction ratio as an exclusion timing is older.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hyun et al. (US 2014/0331170 A1, published 11/06/2014, hereinafter “Hyun”).

Claim 15:
	The rejection of claim 1 is incorporated.  Choi does not appear to expressly teach a device wherein the specification section further receives designation to change one or more items excluded from a scrolling target to a scrolling target.
	However, Hyun teaches a device wherein the specification section further receives designation to change one or more items excluded from a scrolling target to a scrolling target (Hyun: Figs. 3A-3H, ¶ [0069]-[0070].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein the specification section further receives designation to change one or more items excluded from a scrolling target to a scrolling target, as taught by Hyun.
.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hyun and further in view of Beyer et al. (US 2018/0181262 A1, published 06/28/2018, hereinafter “Beyer”).

Claim 16:
	The rejection of claim 15 is incorporated. Choi in view of Hyun does not appear to expressly teach a device wherein, in a case where designation to change one item included in a plurality of items excluded from a scrolling target to a scrolling target is received, the specification section returns not only the designated item but also an item excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target.
	However, Beyer further teaches a device wherein the user can deselect all selections with a tap input (Beyer: ¶ [0067].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi in view of Hyun wherein the user can deselect all selections with a tap input, as taught by Beyer.
	One would have been motivated to make such a combination in order to provide a more effective means for deselecting all of the previous selections (Beyer: ¶ [0067].).
wherein, in a case where designation to change one item included in a plurality of items excluded from a scrolling target to a scrolling target is received, the specification section returns not only the designated item but also an item excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target (The user can deselect items so that the items can become scrollable, Hyun: Figs. 3A-3H, ¶ [0061]-[0070].  The user and clear all selections with a tap input, Beyer: ¶ [0067].  In combination the tap input would designate all items to become scrollable (including one item included in a plurality of items excluded from a scrolling target to a scrolling target) and as a result all items would now become scrollable (including the items excluded from a scrolling target at an exclusion timing older than the designated item to a scrolling target).).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sherr et al. (US 2002/0154157 A1, published 10/24/2002, hereinafter “Sherr”).

Claim 17:
	The rejection of claim 1 is incorporated.  Choi further teaches a device wherein the specification section specifies an item based on matching a condition specified by the user (Choi: ¶ [0050].)
Choi does not appear to expressly teach a device comprising:
a storage section that stores a history of an operation of each user;
an identification section that identifies the user;
wherein matching the condition is based on a history of an operation of the identified user.
However, Sherr teaches a device comprising: 
a storage section that stores a history of an operation of each user (Sherr: ¶ [0056]);
an identification section that identifies the user (Sherr: ¶ [0056]);
wherein matching the condition is based on a history of an operation of the identified user (Sherr: ¶ [0056]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi to comprise:
a storage section that stores a history of an operation of each user;
an identification section that identifies the user;
wherein matching the condition is based on a history of an operation of the identified user, as taught by Sherr.
One would have been motivated to make such a combination in order to effectively preserve the designated items of interest for a plurality of users (Sherr: ¶ [0056]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Davis (US 2015/0277703 A1, published 10/01/2015, hereinafter “Davis”).

Claim 18:
	The rejection of claim 1 is incorporated.  Choi does not appear to expressly teach a device wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed.
	However, Davis teaches a device wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed (Davis: ¶ [0014].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Choi wherein the specification section invalidates the specified one or more items in a case where a prescribed time has elapsed, as taught by Davis.
	One would have been motivated to make such a combination in order to provide a more effective means for clearing the selections (Davis: ¶ [0014].).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Choi.

Independent Claim 20:
	Sugiura discloses an image forming apparatus comprising:
an image processing unit (Sugiura: Figs. 1 and 2.);
a display control device (Sugiura: Fig. 2.);
wherein a plurality of items relate to image processing (Sugiura: Figs. 10 and 15, ¶ [0092], [0113].).
wherein the display control device is according to claim 1.
However, Choi teaches an apparatus wherein the display control device is according to claim 1 (See rejection of claim 1).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Sugiura wherein the display control device is according to claim 1, as taught by Choi.
One would have been motivated to make such a combination in order to provide a more effective means of viewing selected items within the list of items (Choi: Figs. 2, 4E-5B, ¶ [0070]-[0071].).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Brown, US 2016/0170576 A1 (The selected items are excluded from scrolling when the selected items reach the reference position, Figs. 3a-7)

Kashima et al., US 2015/0324079 A1 (The selected items are excluded from scrolling when the selected items reach the reference position, Figs. 2-6)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175